Chief Judge Lippman (dissenting).
The majority misapplies this Court’s recent holding in Wilinski v 334 E. 92nd Hous. Dev. *141Fund Corp. (18 NY3d 1 [2011]), and errs by viewing the evidence in the light most favorable to defendants, rather than in the light most favorable to plaintiff, on defendants’ motions for summary judgment. Therefore, I respectfully dissent.
The majority endeavors to create exceptions to Labor Law § 240 (1) that should not exist and to narrow arbitrarily the scope of the statute in concluding that it does not apply to this case in which an elevation-related risk was clearly present and the accident, which was caused by the force of gravity acting on the body of plaintiff, could have been prevented by the simple placement of a cover over the trench or a barrier around its perimeter.* Contrary to the position taken by the majority, this is precisely the type of case to which section 240 (1) was intended to apply. I also see no reason why the trench in this case is not a “hazardous opening” within the meaning of 12 NYCRR 23-1.7 (b) (1) that should have been covered. Because there exist triable issues of fact with regard to plaintiff’s Labor Law § 240 (1) and § 241 (6) claims, I respectfully dissent.
In Runner v New York Stock Exch., Inc. (13 NY3d 599, 603 [2009]), we held that the “single decisive question is whether plaintiffs injuries were the direct consequence of a failure to provide adequate protection against a risk arising from a physically significant elevation differential” and that test is certainly met in this case. In Rocovich v Consolidated Edison Co. (78 NY2d 509 [1991]), we clarified that “extent of the elevation differential” (here, measured by the depth of the trench) is not necessarily dispositive (id. at 514) and on this basis I conclude that based on plaintiffs deposition testimony as to the depth of the trench (which we must take as true for purposes of deciding defendants’ motions for summary judgment), there was a significant elevation differential in this case. It is undisputed that no safety device was provided to plaintiff.
Instead of viewing the facts in the light most favorable to plaintiff and allowing this case to proceed to a trial, the majority sidesteps a glaring set of triable factual issues—principally, whether the trench was being actively filled at the time of the accident, and if it was not, whether it could have been temporarily covered or blocked off prior to being filled. During a deposition, plaintiff testified that at the time of the accident,
*142“I was walking backwards, and at the same time I was pulling the concrete, and at the same time we were smoothing the concrete, then one of the trenches began to fill out with concrete, and at some point when I was pulling, walking backwards . . . my foot got inside, into that hole,” and he also testified with regard to the trench that “it fill[ed] out by itself because the concrete r[an] and it fill[ed] it out.”
When asked directly “is it not true that someone had actually poured concrete from the wheelbarrow into that trench prior to the accident?” plaintiff responded “[n]ot directly, because the concrete kind of slides down or runs down.” It is therefore not clear from the record that the trench was purposely being filled at the time of the accident, yet the majority nevertheless concludes that this was the case. Plaintiffs testimony suggests otherwise—that the concrete in the trench into which his right leg fell had unintentionally seeped in. Defendants maintain that the trench was being purposely filled by plaintiffs coworkers at the time. In sum, based on this record we know only that the plan was to fill the trench at some point before the job was complete, but we do not know precisely when. There is a factual dispute about the sequencing of this aspect of the project that should not be resolved by this Court on an appeal from the denial of a summary judgment motion.
I agree that “Labor Law § 240 (1) should be construed with a commonsense approach to the realities of the workplace at issue” (majority op at 140). This is the principle we described in Wilinski, which simply means that courts should not lay down rules that are, as a practical matter, impossible to follow. We implicitly recognized in that case that it would be irrational to require the shoring up of a structure being demolished. However, in this case, because we do not know enough about the realities of this workplace, a trial is required in order for key factual determinations to be made regarding the specifics of the work plan as well as the feasibility of a cover or barrier in light of those parameters. A covering over or a barrier surrounding the trench would undoubtedly have greatly decreased the likelihood of an accident like the one that befell plaintiff and there is no reason why such a device could not have been used if the trench was not being filled at the time that plaintiff approached it while walking backwards.
Even if we were to assume a disputed fact, I believe that the majority’s pronouncement that “it would be illogical to require *143an owner or general contractor to place a protective cover over, or otherwise barricade, a three- or four-foot-deep hole when the very goal of the work is to fill that hole with concrete” (majority op at 140) is premature. This Court is not in a position to determine conclusively that it was impossible to fill the trench and protect plaintiff from the accident at the same time. That is a finding of fact that should be made after experts on construction techniques present their views regarding this subject at trial for the consideration of the factfinder. The factual assumption underlying the majority’s entire analysis—that the planned order of the work was for the concrete to be poured onto the floor and then seep into the trench, such that the seepage was intentional—is not entirely consistent with the evidence or, on the present state of the record, with any coherent work strategy.
The majority’s approach runs counter to the fundamental purpose of Labor Law § 240 (1). The statute, which is aimed at protecting workers from elevation-related risks and fostering safer working environments, should be construed liberally (see Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520-521 [1985] [holding that “with respect to section 240, . . . ‘this statute is . . . for the protection of workmen from injury and undoubtedly is to be construed as liberally as may be for the accomplishment of the purpose for which it was . . . framed’ ”], quoting Quigley v Thatcher, 207 NY 66, 68 [1912]). Plaintiffs in cases such as this should be afforded the protections of the statute designed to ensure the safety and physical well-being of workers.
I also believe that there are material factual issues as to plaintiffs Labor Law § 241 (6) claim. The trench here was a “hazardous opening” under 12 NYCRR 23-1.7 (b) (1) (i) and the regulation states that “[e]very hazardous opening into which a person may step or fall shall be guarded by a substantial cover fastened in place.” The majority’s rationale for rejecting plaintiffs Labor Law § 241 (6) claim is identical to that which it uses to reject the Labor Law § 240 (1) claim and thus fails for the same reasons.
As there are genuine issues of material fact rendering the drastic remedy of summary judgment unavailable to defendants in this case, I dissent and would affirm the order of the Appellate Division and answer the certified question in the affirmative.
*144Judges Graffeo, Read and Smith concur with Judge Pigott; Chief Judge Lippman dissents and votes to affirm in a separate opinion in which Judges Ciparick and Jones concur.
Order reversed, etc.

 Covers and barriers qualify as “other [safety] devices” within the meaning of the statute, which is not limited to devices expressly enumerated therein.